DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered. This application claims foreign priority from application CN201710057618.5 People’s Republic of China 01/22/2017.

Response to Arguments
3.  Applicant’s arguments, see Remarks, filed 07/07/2022 with respect to the rejection of claims 17-26 and 33-42 have been fully considered and are persuasive.  The 35 USC Rejection of claims of 17-26 and 33-42 has been withdrawn. 

Examiner’s Amendment
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 8/12/2022 in response to a telephonic interview with Rayan M. Al-Assaad Reg. No. 73,079 on 8/2/2016.

Please amend only claim 45 as follows:
45. (New) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a mobile terminal to:
                            send a first list of application package names of applications installed at the mobile terminal to a server;
                            receive monitoring information from the server, wherein the monitoring
information comprises a second list of the application package names of a plurality of first applications that are to be monitored and a rule for identifying requests to download
applications in URL information, and wherein the rule indicates a Universal Resource
Locator (URL) expression extension to identify the requests to download applications;
                          detect, based on the monitoring information and the URL expression extension indicated by the rule, whether access URL information requested by the plurality of first applications comprises an application download request that requests to download a second application; 
                        block the application download request in response to detecting that first access URL information requested by one of the plurality of first applications comprises the application download request to download the second application; 
                     send the first access URL information comprising the application download request, to the server; 
                     receive a security analysis result of the second application from the server;
                     determine, based on the security analysis result, whether to download the second application; 
                     further receive from the server, when the security analysis result of the second application indicates a security risk, first URL information to download a third application; and 
                     provide a choice to a user to perform an alternative download of the third
application or to continue downloading the second application.

Allowable Subject Matter
5.    Claims 17,19-23, 25-26, 33-38, and 40-45 are allowed.

Examiner Reason for Allowance
6.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature of whereby a mobile terminal implements application download monitoring further receiving from the server, when the security analysis result of the second application indicates a security risk, first URL information to download a third application: and provide a choice to a user to perform an alternative download of the third application or to continue downloading the second application.  The closest prior art being "Richardson" (US 20160321452 A1), “Koulinitch” (US 20110185436 A1),  and newly search art “Wang” (US2010/00077484), and newly cited “Bo-Young” (US 10380378 B2). Richardson discloses a source of side-loaded software where an action may be performed in response to the determination of the source. The handling of an application on a mobile device may be based on whether the source of the application is trusted or untrusted. If a software application being newly-installed on a mobile device of a user is determined to be untrusted, installation or execution is blocked. Koulinitch discloses a URL monitoring system which uses a user's browsing history to generate a score for the user. The score may be used to permit or deny access to a URL. The score may be used to represent the user's intent when browsing, and based on that intent, the user may be allowed access to a URL with conflicting classifications. The score may be also be used as a trustworthiness score so that a user who browses responsibly may have their score increased over time, and a user who browses irresponsibly or inappropriately may have their score decreased. The scores may be calculated and maintained on a user's client device, edge device, or other device within a network. New art Wang discloses a web application security access method, including periodically detecting, by an application store server, if the locally stored source code is inconsistent with the source code that is corresponding to the web application and that is in the web server, adding an exception identifier to a version parameter stored on the application store server; receiving, by the application store server, an access request that is for accessing the web application and that is sent by a user by using a client, where the access request includes a user version parameter of source code corresponding to the web application installed on the client; and if detecting that the exception identifier exists in the version parameter, returning, by the application store server to the client, prompt information used to indicate to the user that there is a security risk in accessing the web application.

7. What is missing from the prior art of record is a mobile terminal, server, and computer program product whereby the terminal receives  computer-readable storage media, a method, and a system whereby a mobile terminal implements application download monitoring further receiving from the server, when the security analysis result of the second application indicates a security risk, first URL information to download a third application: and provide a choice to a user to perform an alternative download of the third application or to continue downloading the second application.  

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 17, 23, and 45. Therefore claims 17, 23, and 45 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 17, and 23 also contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249108/12/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491